Citation Nr: 1620722	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-11 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.  

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medications prescribed for treatment of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied service connection for erectile dysfunction.
 
2.  Evidence received since the final February 2009 rating decision raises a reasonable possibility of substantiating the claim for service connection for erectile dysfunction.

3.  Erectile dysfunction is at least as likely as not caused by medications prescribed to treat service-connected disability.  



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the February 2009 decision of the RO that denied service connection for erectile dysfunction is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Erectile dysfunction is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Reopening Service Connection for Erectile Dysfunction

Service connection for erectile dysfunction was previously denied by the RO in a February 2009 rating decision.  He was notified thereof by letter dated later that month.  The Veteran did not appeal this determination or submit pertinent evidence within one year thereof.  Therefore, the February 2009 denial is final.  The Veteran has filed to reopen his claim.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the February 2009 rating decision that denied service connection for erectile dysfunction included the Veteran's service treatment records (STRs) and records of post-service treatment in the years following active duty, which did not show complaints or manifestations of erectile dysfunction.  A VA psychiatric examination in October 2008 noted that the Veteran had a history of erectile dysfunction secondary to psychotropic medications, but did not include a medical opinion regarding whether the erectile dysfunction was related to the psychiatric disability.  (The only opinion rendered related to the Veteran's ability to maintain employment.)  A genitourinary examination that same month included a diagnosis of erectile dysfunction.  At that time, the examiner indicated that any medical opinion regarding a relationship between the erectile dysfunction and the service-connected psychiatric disability should be addressed by the psychiatric examiner.  

Evidence received subsequent to the February 2009 examination includes an October 2010 letter from the Veteran's private psychologist who indicates a possible relationship between the service-connected psychiatric disease and the development of erectile dysfunction.  Specifically, the psychologist points to the Veteran having depression that leads to the need for antidepressant medication, which in turn leads to erectile dysfunction that leads to worsening depression.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is generally to be presumed.  Justus 3 Vet. App. at 510.  The Board finds that the October 2010 letter from the psychologist constitutes new and material evidence such that the claim may be reopened.  

Having decided that the claim is reopened, the Board must now consider all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice.  The RO has provided the Veteran notice as to the requirements for service connection; the veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had a full hearing throughout the process.  It is therefore concluded that there is no prejudice to the Veteran based on de novo review.  

Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that service connection should be established for erectile dysfunction, which he believes is the result of medication prescribed for his service-connected psychiatric disability.  During testimony before the undersigned in March 2016, he pointed out that both his private urologist and his primary care VA physician have rendered opinions supporting his contention.  

Review of the record shows no complaints or manifestations of erectile dysfunction during service or in the early post-service years.  During his hearing, the Veteran testified that he began having difficulties having sex in approximately 2002, but that this was successfully treated with medication and he did not have total erectile dysfunction until the medication utilized to treat his depression was changed.  He stated that he now had a choice between being depressed or having erectile dysfunction.  Under these circumstances, there is no basis to find that the Veteran's current erectile dysfunction is related directly to service.  

Service connection is currently in effect for depression, rated 100 percent disabling; and migraine headaches, rated 30 percent disabling.  

In addition to the October 2008 and October 2010 statements that have been previously reported above, there are several statements in the record both supporting and against the Veteran's claim of secondary service connection for erectile dysfunction.  In a May 2011 VA genitourinary examination, a VA examiner reported that the Veteran had erectile dysfunction that was acute and had occurred after having his headache medication changed.  The Veteran had urinary symptoms including frequent daytime voiding and nocturia and it was noted that he had been diagnosed with benign prostatic hypertrophy in 2002.  His urinary frequency symptoms had decreased since the diagnosis and he no longer saw this as a problem.  There was erectile dysfunction noted, with the examiner stating that the most likely etiology was "psychological condition."  The examiner then rendered an opinion that the erectile dysfunction was less likely than not secondary to or aggravated by service-connected depression.  The rationale was that the incidence of erectile dysfunction from medications was less than one percent and that more commonly, the medications the Veteran was currently taking would be priapism.  Nor is erectile dysfunction permanently aggravated by depression or the medications used.  Depression does not cause erectile dysfunction, a symptom of depression is anhedonia, which may result in lack of libido, but the Veteran expresses the desire for intercourse.  Additionally, the examiner noted that the Veteran had been refilling his prescription for Levitra, which was highly suggestive that he was capable of erections.  

In a July 2011 statement, the Veteran's private urologist indicated that the Veteran had erectile dysfunction that was most likely organic in nature and related to his depression medications.  The examiner did not believe that the benign prostatic hypertrophy drugs contributed to erectile dysfunction.  A change in depression medications was recommended.  In a subsequent VA outpatient treatment report, the Veteran's primary care physician indicated that the Veteran was followed by psychiatry and was noted to have developed erectile dysfunction after staring on the medication Aripiprazole.  The Veteran had seen his local urologist who noted that the erectile dysfunction was most likely organic in nature and related to depression medication Aripiprazole and Nortriptyline.  The examiner concurred with this assessment.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, the Board finds that the weight of the evidence supports the grant of service connection for erectile dysfunction as being secondary to service-connected depression.  While the VA examiner in May 2011 rendered an opinion that it was less likely than not that there was a relationship, in the same examination report that same examiner indicated that the most likely etiology of the erectile dysfunction was "psychological condition."  The Veteran's private psychologist in 2010 indicated that the erectile dysfunction was caused by psychotropic medications and the private urologist opined that the medications for depression were the cause of the erectile dysfunction.  The Veteran's primary VA care physician concurred with this finding.  Overall, the Board finds that there is sufficient evidence in support of the Veteran's claim such that, the benefit of the doubt doctrine is for application and secondary service connection for erectile dysfunction is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received; the claim of service connection for erectile dysfunction is reopened.  

Secondary service connection for erectile dysfunction is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


